Exhibit 10.2

 

Until the Discharge of Note Obligations (as defined below), notwithstanding
anything herein to the contrary, the liens and security interests granted to
Administrative Agent (as defined below) pursuant to this Agreement (as defined
below) and the exercise of any right or remedy by Administrative Agent
hereunder, are subject to the provisions of the Intercreditor Agreement, dated
as of June 30, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among Administrative Agent,
as ABL Agent, and U.S. Bank National Association, as Trustee and as Collateral
Agent, and as acknowledged by the Grantors (as such term is defined in the
Intercreditor Agreement) from time to time party thereto.  In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

 

THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

This THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Agreement”)
is made as of this 14th day of June, 2012, among the Grantors listed on the
signature pages hereof and those additional entities that hereafter become
parties hereto by executing the form of Supplement attached hereto as Annex 1
(collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and SUNTRUST BANK, in its capacity as administrative agent (together
with its successors, “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of June 14, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and Administrative Agent, the Lender Group (as defined therein) is willing to
make certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and

 

WHEREAS, Administrative Agent has agreed to act as agent for the benefit of the
Lender Group in connection with the transactions contemplated by this Agreement;

 

WHEREAS, Administrative Agent and Grantors are parties to that certain Second
Amended and Restated Pledge and Security Agreement, dated as of June 30, 2009
(as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Prior Security Agreement”), pursuant to which
Grantors granted Administrative Agent a continuing security interest in and to
the Collateral (as defined in the Prior Security Agreement) in order to secure
the prompt and complete payment, observance and performance of the Secured
Obligations (as defined in the Prior Security Agreement); and

 

--------------------------------------------------------------------------------


 

WHEREAS, in order to induce the Lender Group to continue to make financial
accommodations to Borrowers as provided for in the Credit Agreement, Grantors
have agreed to amended and restate the Prior Security Agreement and to grant a
continuing security interest in and to the Collateral in order to secure the
prompt and complete payment, observance and performance of, among other things,
(a) all of the present and future obligations of Grantors arising from this
Agreement, the Credit Agreement, the other Loan Documents and the Bank Products
Documents and (b) all Obligations of Borrowers, including, in the case of each
of clauses (a) and (b), reasonable attorneys’ fees and expenses and any
interest, fees or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding (clauses (a) and (b) being hereinafter
referred to as the “Secured Obligations”);

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Defined Terms. All capitalized terms
used herein (including in the preamble and recitals hereof) without definition
shall have the meanings ascribed thereto in the Credit Agreement.  Any terms
used in this Agreement that are defined in the UCC shall be construed and
defined as set forth in the UCC unless otherwise defined herein or in the Credit
Agreement; provided, however, that to the extent that the UCC is used to define
any term herein and such term is defined differently in different Articles of
the UCC, the definition of such term contained in Article 9 of the UCC shall
govern. In addition to those terms defined elsewhere in this Agreement, as used
in this Agreement, the following terms shall have the following meanings:

 

(a)                                 “Agreement Date” means June 14, 2012.

 

(b)                                 “Books” means books and Records (including
each Grantor’s Records indicating, summarizing, or evidencing such Grantor’s
assets (including the Collateral) or liabilities, each Grantor’s Records
relating to such Grantor’s business operations or financial condition, and each
Grantor’s Goods or General Intangibles (other than Excluded Trademarks and
Excluded Trademark Licenses) related to such information).

 

(c)                                  “Borrowers” has the meaning specified
therefor in the recitals to this Agreement.

 

(d)                                 “Chattel Paper” means chattel paper (as that
term is defined in the UCC) and includes tangible chattel paper and electronic
chattel paper.

 

(e)                                  “Collateral” has the meaning specified
therefor in Section 2.

 

(f)                                   “Commercial Tort Claims” means commercial
tort claims (as that term is defined in the UCC), and includes those commercial
tort claims listed on Schedule 2.

 

(g)                                  “Copyrights” means copyrights and copyright
registrations, including the copyright registrations and applications for
registration listed on Schedule 3, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due or payable under

 

2

--------------------------------------------------------------------------------


 

and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof and (iv) all of each Grantor’s rights
corresponding thereto throughout the world, but excluding, in each case,
copyrights included in the definition of Excluded Trademarks.

 

(h)                                 “Copyright Security Agreement” means each
Copyright Security Agreement among Grantors, or any of them, and Administrative
Agent, for the benefit of the Lender Group, in substantially the form of
Exhibit A attached hereto, pursuant to which Grantors have granted to
Administrative Agent, for the benefit of the Lender Group, a security interest
in all their respective Copyrights.

 

(i)                                     “Credit Agreement” has the meaning
specified therefor in the recitals to this Agreement.

 

(j)                                    “Deposit Account” means any deposit
account (as that term is defined in the UCC).

 

(k)                                 “Discharge of Note Obligations” has the
meaning specified therefor in the Intercreditor Agreement.

 

(l)                                     “Documents” means documents (as that
term is defined in the UCC).

 

(m)                             “Draft” means a draft (as that term is defined
in the UCC).

 

(n)                                 “Equipment” means equipment (as that term is
defined in the UCC).

 

(o)                                 “Excluded Property” means (a) any and all
trademarks, patents, copyrights and licenses thereof that do not constitute
Eligible Trademarks, (b) the stock or other equity interests in any “foreign
controlled corporation” that is not a Borrower Party in excess of 65% of the
voting stock or other voting equity interests in such foreign controlled
corporation, and (c) all fixtures and equipment located at any mortgaged real
property.

 

(p)                                 “Excluded Trademark Licenses” means any
Intellectual Property License related to a Trademark to the extent such
Intellectual Property License is not a U.S. Trademark License.

 

(q)                                 “Excluded Trademarks” means any Trademarks
that are not U.S. Trademarks.

 

(r)                                    “First-Tier Foreign Subsidiary” means any
Foreign Subsidiary that is directly held by Parent or its Domestic Subsidiaries.

 

(s)                                   “Fixtures” means fixtures (as that term is
defined in the UCC).

 

(t)                                    “General Intangibles” means general
intangibles (as that term is defined in the UCC) and, in any event, including
payment intangibles, contract rights, rights to payment, rights arising under
common law, statutes, or regulations, choses or things in action, goodwill

 

3

--------------------------------------------------------------------------------


 

(including the goodwill associated with any Trademark), Patents, Trademarks,
Copyrights, URLs and domain names, industrial designs, other industrial or
Intellectual Property or rights therein or applications therefor, whether under
license or otherwise, programs, programming materials, blueprints, drawings,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, uncertificated
Equity Interests not constituting a security (as defined in the UCC), and any
other personal property other than commercial tort claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

 

(u)                                 “Goods” means goods (as that term is defined
in the UCC).

 

(v)                                 “Grantor” and “Grantors” has the meaning
specified therefor in the recitals to this Agreement.

 

(w)                               “Insolvency Proceeding” means (a) any case,
action or proceeding before any court or other Governmental Authority relating
to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding-up or relief of debtors, or (b) any general assignment for
the benefit of creditors, composition, marshalling of assets for creditors or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors, in each of case (a) and (b) undertaken
under federal, state or foreign law, including the Bankruptcy Code.

 

(x)                                 “Instrument” means an instrument (as that
term is defined in the UCC).

 

(y)                                 “Intellectual Property” means any and all
Intellectual Property Licenses, Patents, Copyrights, Trademarks and trade
secrets.

 

(z)                                  “Intellectual Property Licenses” means a
license or other agreement granting a right to use any Patent, Trademark,
Copyright or other Intellectual Property, to which a Grantor is a party, whether
as a licensee or a licensor, including the license agreements listed on Schedule
4, and the right to use any such Patent, Trademark, Copyright or other
Intellectual Property (to the extent permitted by such license) in connection
with the enforcement of the Lender Group’s rights under the Loan Documents,
including the right to prepare for sale and sell any and all Inventory and
Equipment now or hereafter owned by any Grantor and now or hereafter covered by
such licenses.

 

(aa)                          “Intercreditor Agreement” has the meaning set
forth in the legend on the first page of this Agreement.

 

(bb)                          “Inventory” means inventory (as that term is
defined in the UCC).

 

(cc)                            “Investment Related Property” means
(i) investment property (as that term is defined in the UCC), and (ii) all of
the following regardless of whether classified as

 

4

--------------------------------------------------------------------------------


 

investment property under the UCC:  all Pledged Interests; Pledged Operating
Agreements; and Pledged Partnership Agreements.

 

(dd)                          “Letter-of-Credit Rights” means letter-of-credit
rights (as that term is defined in the UCC).

 

(ee)                            “Mortgage” means an agreement, including, but
not limited to, a mortgage, deed of trust or any other document creating and
evidencing a Lien on a Mortgaged Property in favor of or for the benefit of
Administrative Agent, which shall be in form which is effective to create a Lien
on such Mortgaged Property in favor of Administrative Agent to secure the
Secured Obligations that is enforceable against the applicable Grantor and third
parties, in each case, with such schedules and including such provisions as
shall be necessary or desirable to conform such document to applicable local law
requirements or as shall be customary under applicable local law requirements.

 

(ff)                              “Mortgaged Property” means each parcel of Real
Property, if any, which shall be subject to a Mortgage delivered after the
Agreement Date pursuant to Section 6(i).

 

(gg)                            “Negotiable Collateral” means Instruments,
Letter-of-Credit Rights, Promissory Notes, Drafts and Documents.

 

(hh)                          “Note Collateral” has the meaning specified
therefor in the Intercreditor Agreement.

 

(ii)                                  “Note Priority Collateral” has the meaning
specified therefor in the Intercreditor Agreement.

 

(jj)                                “Patent Security Agreement” means each
Patent Security Agreement among Grantors, or any of them, and Administrative
Agent, for the benefit of the Lender Group, in substantially the form of
Exhibit B attached hereto, pursuant to which Grantors have granted to
Administrative Agent, for the benefit of the Lender Group, a security interest
in all their respective Patents.

 

(kk)                          “Patents” means patents and patent applications,
including the patents and patent applications listed on Schedule 5, and (i) all
continuations and continuations-in-part, (ii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iii) the right to sue for past, present and future infringements and dilutions
thereof, and (iv) all of each Grantor’s rights corresponding thereto throughout
the world.

 

(ll)                                  “Pledged Companies” means, each Person
listed on Schedule 7 as a “Pledged Company”, together with each other Person,
all or a portion of whose Equity Interests, are acquired or otherwise owned by a
Grantor after the Agreement Date and are required to be pledged to
Administrative Agent under Section 6.20 of the Credit Agreement, other than any
such Equity Interest excluded from the term “Collateral” under the last
paragraph of Section 2.

 

5

--------------------------------------------------------------------------------


 

(mm)                  “Pledged Interests” means all of each Grantor’s right,
title and interest in and to all of the Equity Interests now or hereafter owned
by such Grantor, regardless of class or designation, in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all proceeds
thereof and all rights relating thereto, including any certificates representing
the Equity Interests, the right to request after the occurrence and during the
continuation of an Event of Default that such Equity Interests be registered in
the name of Administrative Agent or any of its nominees, the right to receive
any certificates representing any of the Equity Interests and the right to
require that such certificates be delivered to Administrative Agent together
with undated powers or assignments of investment securities with respect
thereto, duly endorsed in blank by such Grantor, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind, and cash, Instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing
except that Pledged Interests shall not include any property or assets which are
excluded from the term “Collateral” under the last paragraph of Section 2.

 

(nn)                          “Pledged Interests Addendum” means a Pledged
Interests Addendum substantially in the form of Exhibit C to this Agreement.

 

(oo)                          “Pledged Operating Agreements” means all of each
Grantor’s rights, powers, and remedies under the limited liability company
operating agreements of each of the Pledged Companies that are limited liability
companies.

 

(pp)                          “Pledged Partnership Agreements” means all of each
Grantor’s rights, powers, and remedies under the partnership agreements of each
of the Pledged Companies that are partnerships.

 

(qq)                          “Proceeds” has the meaning specified therefor in
Section 2.

 

(rr)                                “Promissory Note” means a promissory note
(as that term is defined in the UCC).

 

(ss)                              “Real Property” means any estates or interests
in real property now owned or hereafter acquired by any Grantor and the
improvements thereto.

 

(tt)                                “Record” means a record (as that term is
defined in the UCC).

 

(uu)                          “Secured Obligations” has the meaning specified in
the recitals to this Agreement.

 

(vv)                          “Securities Account” means a securities account
(as that term is defined in the UCC).

 

(ww)                      “Security Interest” has the meaning specified therefor
in Section 2.

 

6

--------------------------------------------------------------------------------


 

(xx)                          “Supporting Obligations” means supporting
obligations (as such term is defined in the UCC), and includes Letter-of-Credit
Rights and guaranties issued in support of Accounts, Chattel Paper, Documents,
General Intangibles, Instruments, or Investment Related Property.

 

(yy)                          “Trademark Security Agreement” means each
Trademark Security Agreement among Grantors, or any of them, and Administrative
Agent, for the benefit of the Lender Group, in substantially the form of
Exhibit D attached hereto, pursuant to which Grantors have granted to
Administrative Agent, for the benefit of the Lender Group, a security interest
in all their respective U.S. Trademarks and U.S. Trademark Licenses.

 

(zz)                            “Trademarks” means trademarks, trade names,
registered trademarks, trademark applications, service marks, registered service
marks, service mark applications, and Copyrights (whether or not registered)
embodied in any of the foregoing or related to works with which the goodwill of
any Grantor has become associated, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof, (iv) the goodwill of each Grantor’s
business symbolized by the foregoing and connected therewith, and (v) all of
each Grantor’s rights corresponding thereto throughout the world.

 

(aaa)                   “URL” means “uniform resource locator,” an internet web
address.

 

(bbb)                   “U.S. Trademark Licenses” means a license or other
agreement to the extent granting a right to use any U.S. Trademark owned by a
Grantor, to which a Grantor is a party as a licensor, including the license
agreements listed on Schedule 6 to the extent granting a right to use any U.S.
Trademark owned by a Grantor, including the right to royalties and any other
consideration now or hereafter paid to a Grantor under or with respect thereto
by any entity for such rights thereunder.

 

(ccc)                      “U.S. Trademarks” means, with respect to any Grantor,
trademarks, trade names, service marks and any application for the foregoing
(including those set forth on Schedule 6) owned by such Grantor and registered
in (or in the case of applications, filed with) the United States Patent and
Trademark Office (or any successor office performing similar functions)
including (i) Copyrights (whether or not registered) embodied in any of the
foregoing, (ii) all renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iv) the right to sue for past, present and future infringements and dilutions
thereof and (v) the goodwill of such Grantor’s business symbolized by the
foregoing and connected therewith.

 

2.                                      Grant of Security.  Each Grantor hereby
unconditionally grants, assigns, and pledges to Administrative Agent, for the
benefit of the Lender Group, a continuing security interest (hereinafter
referred to as the “Security Interest”) in all personal property of such Grantor
whether now owned or hereafter acquired or arising and wherever located,
including such

 

7

--------------------------------------------------------------------------------


 

Grantor’s right, title, and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located (the “Collateral”):

 

(a)                                 all of such Grantor’s Accounts (other than
Accounts related to the Grantor’s Excluded Trademarks or Excluded Trademark
Licenses);

 

(b)                                 all of such Grantor’s Books;

 

(c)                                  all of such Grantor’s Chattel Paper;

 

(d)                                 all of such Grantor’s interest with respect
to any Deposit Account;

 

(e)                                  all of such Grantor’s Equipment and
fixtures;

 

(f)                                   all of such Grantor’s General Intangibles
(other than Excluded Trademarks and Excluded Trademark Licenses) including,
without limitation, U.S. Trademarks and U.S. Trademark Licenses;

 

(g)                                  all of such Grantor’s Inventory;

 

(h)                                 all of such Grantor’s Investment Related
Property;

 

(i)                                     all of such Grantor’s Negotiable
Collateral;

 

(j)                                    all of such Grantor’s rights in respect
of Supporting Obligations;

 

(k)                                 all of such Grantor’s interest with respect
to any Commercial Tort Claims listed on Schedule 2;

 

(l)                                     all of such Grantor’s money, Cash
Equivalents, or other assets that now or hereafter come into the possession,
custody, or control of Administrative Agent or any other member of the Lender
Group; and

 

(m)                             all of the proceeds and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
or commercial tort claims covering or relating to any or all of the foregoing,
and any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment,
General Intangibles (other than Excluded Trademarks and Excluded Trademark
Licenses), Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the property of Grantors constituting Collateral, any
rebates or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing Collateral (the “Proceeds”). 
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or

 

8

--------------------------------------------------------------------------------


 

otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes proceeds of any indemnity or guaranty payable to any Grantor or
Administrative Agent from time to time with respect to any of the Investment
Related Property.

 

Notwithstanding anything contained in this Section 2 to the contrary, the term
“Collateral” shall not include: (i) any of the Equity Interests of a Foreign
Subsidiary of a Grantor other than a First-Tier Foreign Subsidiary of such
Grantor, (ii) with respect to any First-Tier Foreign Subsidiary of a Grantor to
the extent such First-Tier Subsidiary is not a Guarantor or Borrower, any Equity
Interests in excess of sixty-five percent (65%) of the Equity Interests of such
First-Tier Foreign Subsidiary, together with all certificates representing such
Equity Interests, all Proceeds thereof and all rights relating thereto,
(iii) any Equity Interests in an Excluded Subsidiary, (iv) any Equity Interests
in Patch Licensing LLC, (v) any Excluded Trademark or any Excluded Trademark
License owned by any Grantor (as licensor or as licensee) and any Proceeds
related thereto, (vi) to the extent (and only for so long as) such property does
not constitute Note Collateral, assets and all Proceeds thereof and all rights
relating thereto subject to Liens permitted pursuant to clause (f) (as it
relates to any of the foregoing) of the definition of “Permitted Liens” in the
Credit Agreement to the extent the documentation relating to such Liens
prohibits the applicable Grantors from granting a Lien on such assets to secure
the Secured Obligations, (vii) to the extent (and only for so long as) such
property does not constitute Note Collateral, any Equity Interests of a Person
that is not a Subsidiary of Parent and all Proceeds thereof and all rights
relating thereto to the extent that a pledge of such Equity Interests, Proceeds
or rights is prohibited by such Person’s organizational documents or any
shareholders agreement or joint venture agreement relating to such Equity
Interests, Proceeds or rights, (viii) to the extent (and only for so long as)
such property does not constitute Note Collateral, any contract, lease, license
or other agreement and all Proceeds thereof and all rights relating thereto to
the extent that the grant of a security interest therein would violate
applicable law, result in the invalidation thereof or provide any party thereto
with a right of termination or any other remedy that materially increases the
costs or burden of any Grantor thereunder with respect thereto (in each case,
after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC
(or any successor provision or provisions) or any other applicable law), and
(ix) any intent-to-use trademark application to the extent and for so long as
creation by a Grantor of a security interest therein would result in the loss by
such Grantor of any material rights therein.

 

3.                                      Security for Secured Obligations.  This
Agreement and the Security Interest created hereby secure the payment and
performance of all of the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Grantors, or any of them, to Administrative
Agent or any other member of the Lender Group, but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any other Grantor.

 

4.                                      Grantors Remain Liable.  Anything herein
to the contrary notwithstanding, (a) each of the Grantors shall remain liable
under the contracts and agreements included in the Collateral, including the
Pledged Operating Agreements and the Pledged Partnership Agreements, to perform
all of the duties and obligations thereunder to the same extent as if this

 

9

--------------------------------------------------------------------------------


 

Agreement had not been executed, (b) the exercise by Administrative Agent or any
other member of the Lender Group of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under such contracts
and agreements included in the Collateral, and (c) no member of the Lender Group
shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall any member of
the Lender Group be obligated to perform any of the obligations or duties of any
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.  Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or the other Loan Documents, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, and dividend rights, shall remain in the applicable
Grantor until the occurrence of an Event of Default and until Administrative
Agent shall notify the applicable Grantor of Administrative Agent’s exercise of
voting, consensual, or dividend rights with respect to the Pledged Interests
pursuant to Section 15 hereof.

 

5.                                      Representations and Warranties.  Each
Grantor hereby represents and warrants as follows:

 

(a)                                 The exact legal name of each of the Grantors
is set forth on the signature pages of this Agreement or a written notice
provided to Administrative Agent pursuant to Section 8.7(f) of the Credit
Agreement.  No Grantor conducts, and, during the five-year period immediately
preceding the Agreement Date, no Grantor has conducted, business under any trade
name or other name other than those set forth on Schedule 1 attached hereto.

 

(b)                                 Such Grantor’s organizational identification
number (within the meaning of Section 9-516(b)(5)(C)(iii) of the UCC), and its
chief executive office, principal place of business and the place where such
Grantor maintains its records concerning the Collateral is set forth on
Schedule 1.  If such Grantor is a corporation, limited liability company,
limited partnership, corporate trust or other registered organization, the state
under whose law such registered organization was organized is set forth on
Schedule 1.

 

(c)                                  Intentionally Omitted.

 

(d)                                 As of the Agreement Date, no Grantor has any
interest in, or title to, any U.S. Trademarks or U.S. Trademark Licenses except
as set forth on Schedule 6.  This Agreement is effective to create a valid and
continuing Lien on such U.S. Trademarks and U.S. Trademark Licenses and, upon
filing of the Copyright Security Agreement with the United States Copyright
Office and filing of the Trademark Security Agreement with the United States
Patent and Trademark Office, and the filing of appropriate financing statements
pursuant to the UCC in the jurisdictions listed on Schedule 8, all action (other
than any action required under Section 6(g)(i) to the extent such action is not
overdue) necessary to perfect the Security Interest in each Grantor’s U.S.
Trademarks and U.S. Trademark Licenses has been taken and such perfected
Security Interests are enforceable as such as against any and all creditors of
and purchasers from any Grantor.

 

10

--------------------------------------------------------------------------------


 

(e)                                  This Agreement creates a valid security
interest in the Collateral of each of Grantors, to the extent a security
interest therein can be created under the UCC, securing the payment of the
Secured Obligations.  Except to the extent a security interest in the Collateral
cannot be perfected by the filing of a financing statement under the UCC, the
filing of a Copyright Security Agreement with the United States Copyright Office
and a Trademark Security Agreement and a Patent Security Agreement with the
United States Patent and Trademark Office, all filings and other actions (other
than any action required under Section 6(g)(i) to the extent such action is not
overdue) necessary or desirable to perfect and protect such security interest
have been duly taken or will have been taken upon the filing of financing
statements pursuant to the UCC and such other filings listing each applicable
Grantor, as a debtor, and Administrative Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 8.  Upon the making
of such filings, Administrative Agent shall have a perfected security interest
in the Collateral of each Grantor to the extent such security interest can be
perfected by the filing of a financing statement pursuant to the UCC, the filing
of a Copyright Security Agreement with the United States Copyright Office and a
Trademark Security Agreement and a Patent Security Agreement with the United
States Patent and Copyright Office, subject only to Permitted Liens.

 

(f)                                   (i) Each Grantor is and will at all times
be the sole holder of record and the legal and beneficial owner, free and clear
of all Liens, except for Permitted Liens, the Security Interest created hereby
and the Liens in favor of the Collateral Agent (as defined in the Intercreditor
Agreement), of the Pledged Interests indicated on Schedule 7 as being owned by
such Grantor and, when acquired by such Grantor, any Pledged Interests acquired
after the Agreement Date; (ii) all of the Pledged Interests are duly authorized,
validly issued, fully paid and nonassessable and the Pledged Interests
constitute or will constitute the percentage of the issued and outstanding
Equity Interests of the Pledged Companies of such Grantor identified on Schedule
7 as supplemented or modified by any Pledged Interests Addendum or any
supplement to this Agreement; (iii) such Grantor has the right and requisite
authority to pledge the Pledged Interests pledged by such Grantor to
Administrative Agent as provided herein; (iv) all actions necessary to perfect,
establish the first priority (subject to any Permitted Liens) of, or otherwise
protect, Administrative Agent’s Security Interest in the Pledged Interests, and
the proceeds thereof, will have been duly taken, (A) upon the execution and
delivery of this Agreement; (B) upon the taking of possession by Administrative
Agent of any certificates constituting the Pledged Interests, to the extent such
Pledged Interests are represented by certificates, together with undated powers
endorsed in blank by the applicable Grantor, (C) upon the filing of financing
statements in the applicable jurisdiction set forth on Schedule 8 for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts
(other than the “Notes Collateral Account” as such term is defined in the
Intercreditor Agreement), upon the delivery of control agreements with respect
thereto; and (v) each Grantor has delivered to and deposited with Administrative
Agent (or, with respect to any Pledged Interests created or obtained after the
Agreement Date, will deliver and deposit in accordance with Sections 6(a) and 8
hereof) all certificates representing the Pledged Interests owned by such
Grantor to the extent such Pledged Interests are represented by certificates,
and undated powers endorsed in blank with respect to such certificates. None of
the Pledged Interests owned or held by such Grantor has been issued or
transferred in violation of

 

11

--------------------------------------------------------------------------------


 

any securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject.

 

(g)                                  No consent, approval, authorization, or
other order or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required (i) for the grant of a
Security Interest by such Grantor in and to the Collateral pursuant to this
Agreement or for the execution, delivery, or performance of this Agreement by
such Grantor, or (ii) for the exercise by Administrative Agent of the voting or
other rights provided for in this Agreement with respect to the Investment
Related Property or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with such disposition of
Investment Related Property by laws affecting the offering and sale of
securities generally.

 

6.                                      Covenants.  Each Grantor, jointly and
severally, covenants and agrees with Administrative Agent and the other members
of the Lender Group that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 22 hereof:

 

(a)                                 Possession of Collateral.  In the event that
any Collateral, including proceeds, is evidenced by or consists of Negotiable
Collateral, Investment Related Property, or Chattel Paper, individually or in
the aggregate, in the face amount of at least $1,000,000, and if and to the
extent that perfection or priority of Administrative Agent’s Security Interest
is dependent on or enhanced by possession, the applicable Grantor, promptly, but
in any case within ten (10) Business Days thereof, upon the request of
Administrative Agent and in accordance with Section 8 hereof, shall execute such
other documents and instruments as shall be requested by Administrative Agent
or, if applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper to Administrative
Agent, together with such undated powers endorsed in blank as shall be requested
by Administrative Agent;

 

(b)                                 Chattel Paper.

 

(i)                                     Each Grantor shall take all steps
reasonably necessary to grant Administrative Agent control of all electronic
Chattel Paper in accordance with the UCC and all “transferable records” as that
term is defined in Section 16 of the Uniform Electronic Transaction Act and
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act as in effect in any relevant jurisdiction with respect to Chattel Paper,
individually or in the aggregate, in the face amount of at least $1,000,000;

 

(ii)                                  If any Grantor retains possession of any
Chattel Paper or Instruments, individually or in the aggregate, in the face
amount of at least $1,000,000 (which retention of possession shall be subject to
the extent permitted hereby and by the Credit Agreement), promptly upon the
request of Administrative Agent, such Chattel Paper and Instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of SunTrust Bank, as
Administrative Agent for the benefit of the Lender Group”;

 

12

--------------------------------------------------------------------------------


 

(c)                                  Control Agreements.

 

(i)                                     Each Grantor shall obtain an
authenticated Blocked Account Agreement, in form and substance satisfactory to
Administrative Agent, as required pursuant to Section 6.15 of the Credit
Agreement;

 

(ii)                                  Each Grantor shall obtain authenticated
control agreements, all in form and substance satisfactory to Administrative
Agent, from each issuer (other than a Pledged Company) of uncertificated
securities, securities intermediary, or commodities intermediary issuing or
holding any financial assets or commodities to or for any Grantor, individually
or in the aggregate, having a value of more than $1,000,000 and to the extent
otherwise constituting Collateral;

 

(d)                                 Letter-of-Credit Rights.  Each Grantor that
is or becomes the beneficiary of a letter of credit shall promptly (and in any
event within thirty (30) days after becoming a beneficiary), notify
Administrative Agent thereof and, as to Letter-of-Credit Rights arising under
letters of credit, individually or in the aggregate, having a face amount of
more than $1,000,000, upon the request by Administrative Agent, enter into a
tri-party agreement with Administrative Agent and the issuer or confirmation
bank with respect to Letter-of-Credit Rights assigning such Letter-of-Credit
Rights to Administrative Agent and directing all payments thereunder to
Administrative Agent, all in form and substance satisfactory to Administrative
Agent;

 

(e)                                  Commercial Tort Claims.  Each Grantor shall
promptly (and in any event within ten (10) Business Days of receipt thereof),
notify Administrative Agent in writing upon incurring or otherwise obtaining a
Commercial Tort Claim which if successful would involve a claim having a
projected value of at least $1,000,000, after the date hereof against any third
party and, upon request of Administrative Agent, promptly amend Schedule 2 to
this Agreement, authorize the filing of additional financing statements or
amendments to existing financing statements and do such other acts or things
deemed necessary or desirable by Administrative Agent to give Administrative
Agent a first priority, perfected security interest in any such Commercial Tort
Claim;

 

(f)                                   Intentionally Omitted;

 

(g)                                  Intellectual Property.

 

(i)                                     On or prior to March 31 and September 30
of each year (commencing September 30, 2012), if any Grantor shall have obtained
or acquired during the two fiscal quarters of Parent most recently ended prior
to such date (or, in the case of September 30, 2012, during the period
commencing on the Agreement Date and ending on the last day of the fiscal
quarter of Parent most recently ended prior to September 30, 2012) any
Collateral consisting of Patents, Trademarks or Copyrights (but, excluding in
each case applications therefor) registered with the United States Patent and
Trademark Office or the United States Copyright Office (in each case, or any
successor office performing similar functions), in order to facilitate filings
with the United States Patent and Trademark Office and the United States
Copyright Office, such Grantor shall execute and deliver to Administrative Agent
one or more Copyright Security Agreements, Trademark Security Agreements or
Patent Security Agreements

 

13

--------------------------------------------------------------------------------


 

to evidence Administrative Agent’s Lien on such Collateral, and shall cause such
agreements to be filed with the United States Patent and Trademark Office or the
United States Copyright Office (in each case, or any successor office performing
similar functions), as applicable;

 

(ii)                                  Each Grantor shall have the duty, to the
extent materially necessary or economically desirable, in the good faith
judgment of such Grantor, in the operation of such Grantor’s business, (A) to
promptly sue for infringement, misappropriation, or dilution and to recover any
and all damages for such infringement, misappropriation, or dilution, (B) to
prosecute diligently any trademark application or service mark application that
is part of the Trademarks pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights and Intellectual Property Licenses related
thereto, and its rights therein, including the filing of applications for
renewal, affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.  Any expenses incurred in connection
with the foregoing shall be borne by the appropriate Grantor.  Each Grantor
further agrees not to abandon any Trademark, Patent, Copyright, or Intellectual
Property License related thereto that is materially necessary or economically
desirable in the operation of such Grantor’s business without the prior written
consent of Administrative Agent, except as permitted by the Credit Agreement;

 

(iii)                               Grantors acknowledge and agree that the
members of the Lender Group shall have no duties with respect to the Trademarks,
Patents, Copyrights, or Intellectual Property Licenses related thereto.  Without
limiting the generality of this Section 6(g), Grantors acknowledge and agree
that no member of the Lender Group shall be under any obligation to take any
steps necessary to preserve rights in the Trademarks, Patents, Copyrights, or
Intellectual Property Licenses related thereto against any other Person, but
Administrative Agent or any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
Borrowers and shall be chargeable to the Loan Account;

 

(h)                                 Investment Related Property.

 

(i)                                     If any Grantor shall receive or become
entitled to receive any Pledged Interests after the Agreement Date (other than
Dividends paid in cash), it shall promptly (and in any event within thirty (30)
Business Days of receipt thereof) deliver to Administrative Agent a duly
executed Pledged Interests Addendum identifying such Pledged Interests;

 

(ii)                                  Upon the occurrence and during the
continuance of an Event of Default, all sums of money and property paid or
distributed in respect of the Pledged Interests which are received by any
Grantor shall be held by Grantors in trust for the benefit of Administrative
Agent segregated from such Grantor’s other property, and such Grantor shall
deliver such money and property forthwith to Administrative Agent in the exact
form received;

 

14

--------------------------------------------------------------------------------


 

(iii)                               No Grantor shall make or consent to any
amendment or other modification or waiver with respect to any Pledged Interests,
Pledged Operating Agreement, or Pledged Partnership Agreement, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Interests to the extent prohibited under the terms and conditions of the Credit
Agreement;

 

(iv)                              Each Grantor agrees that it will cooperate
with Administrative Agent in obtaining all necessary approvals and making all
necessary filings under federal, state or local law in connection with the
Security Interest on the Pledged Interests or any sale or transfer thereof;

 

(v)                                 As to all limited liability company or
partnership interests, issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, each Grantor hereby represents, warrants and covenants
that the Pledged Interests issued pursuant to such agreement (A) are not and
shall not be dealt in or traded on securities exchanges or in securities
markets, (B) do not and will not constitute investment company securities, and
(C) are not and will not be held by such Grantor in a securities account.  In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provide or shall provide that such Pledged Interests are securities governed by
Article 8 of the Uniform Commercial Code as in effect in any relevant
jurisdiction;

 

(i)                                     Real Property.  In the event that
following the date hereof, but prior to the Discharge of Note Obligations, any
Grantor shall acquire any fee simple ownership interest in any parcel of Real
Property (except to the extent subject to a Lien permitted by clause (f) (as it
relates to any of the foregoing) of the definition of “Permitted Liens” in the
Credit Agreement to the extent the documentation relating to such Lien prohibits
the granting of a Lien thereon to secure the Secured Obligations) with a fair
market value in excess of $5,000,000 as of the date of acquisition (a “Specified
Real Property”), such Grantor shall provide a Mortgage in favor of
Administrative Agent in such Specified Real Property within 120 days following
the date of acquisition thereof.  In connection with the provision of any new
Mortgage, the applicable Grantors will provide (a) an opinion of counsel stating
that such Mortgage creates an enforceable Lien on the applicable Specified Real
Property in favor of Administrative Agent to secure the Secured Obligations,
subject to the assumptions and qualifications specified therein, and (b) UCC-1
fixture filings relating to such Specified Real Property filed in the
appropriate filing office;

 

(j)                                    Transfers and Other Liens.  Grantors
shall not (i) sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Collateral, except
expressly permitted by the Credit Agreement, or (ii) create or permit to exist
any Lien upon or with respect to any of the Collateral of any of Grantors,
except for Permitted Liens, the Security Interest created hereby and the Liens
in favor of the Collateral Agent (as defined in the Intercreditor Agreement).
The inclusion of Proceeds in the Collateral shall not be deemed to constitute
Administrative Agent’s consent to any sale or other disposition of any of the
Collateral otherwise prohibited under this Agreement or the other Loan
Documents; and

 

15

--------------------------------------------------------------------------------


 

(k)                                 Other Actions as to Any and All Collateral. 
Each Grantor shall promptly (and in any event within ten (10)) Business Days of
acquiring or obtaining such Collateral) notify Administrative Agent in writing
upon acquiring or otherwise obtaining any Collateral after the date hereof
consisting of Investment Related Property (other than any security or security
entitlement that is maintained in a securities account which is subject to a
tri-party control agreement among Administrative Agent, the applicable Grantor
and the securities intermediary), Chattel Paper (electronic, tangible or
otherwise), promissory notes (as defined in the UCC), or Instruments, in each
case, individually or in the aggregate, having a face amount of at least
$1,000,000 and upon the request of Administrative Agent and in accordance with
Section 8 hereof, promptly execute such other documents, or if applicable,
deliver such Chattel Paper, other documents or certificates evidencing any
Investment Related Property in accordance with Section 6 hereof and do such
other acts or things deemed necessary or desirable by Administrative Agent to
protect Administrative Agent’s Security Interest therein.

 

Notwithstanding anything to the contrary contained herein, the representations
and warranties made by each Grantor pursuant to Section 5 and the covenants made
by each Grantor pursuant to this Section 6 shall not be applicable (a) upon the
Discharge of Note Obligations to any of the Note Priority Collateral (other than
the Eligible Trademarks) or any Excluded Property and the Collateral shall no
longer include any of the Note Priority Collateral (other than the Eligible
Trademarks) or any Excluded Property or (b) to any Collateral released pursuant
to the terms and conditions of Section 10.15 of the Credit Agreement and the
Collateral shall no longer include any such Collateral so released.

 

7.                                      Relation to Other Security Documents. 
The provisions of this Agreement shall be read and construed with the other Loan
Documents referred to below in the manner so indicated.

 

(a)                                 Credit Agreement. In the event of any
conflict between any provision in this Agreement and a provision in the Credit
Agreement, such provision of the Credit Agreement shall control; provided,
however, if there is any conflict between any provision in the Credit Agreement
and the Intercreditor Agreement, the Intercreditor Agreement shall control.

 

(b)                                 Patent, Trademark and Copyright Security
Agreements.  The provisions of the Copyright Security Agreements, the Trademark
Security Agreements and the Patent Security Agreements are supplemental to the
provisions of this Agreement, and nothing contained in the Copyright Security
Agreements, the Trademark Security Agreements or the Patent Security Agreements
shall limit any of the rights or remedies of Administrative Agent hereunder.

 

(c)                                  Mortgages.  The provisions of any Mortgage
shall govern the Lien of Administrative Agent in any Specified Real Property.

 

16

--------------------------------------------------------------------------------


 

8.                                      Further Assurances.

 

(a)                                 Each Grantor agrees that from time to time,
at its own expense, such Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that Administrative Agent may reasonably request, in order to perfect and
protect any Security Interest granted or purported to be granted hereby or to
enable Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to any of the Collateral.

 

(b)                                 Each Grantor authorizes the filing by
Administrative Agent financing or continuation statements, or amendments
thereto, and such Grantor will execute and deliver to Administrative Agent such
other instruments or notices, as may be necessary or as Administrative Agent may
reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

 

(c)                                  Each Grantor authorizes Administrative
Agent at any time and from time to time to file, transmit, or communicate, as
applicable, financing statements and amendments describing the Collateral as
defined herein.

 

(d)                                 Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement
without the prior written consent of Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

 

9.                                      Administrative Agent’s Right to Perform
Contracts.  Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent (or its designee) may proceed to perform any and
all of the obligations of any Grantor contained in any contract, lease, or other
agreement constituting Collateral and exercise any and all rights of any Grantor
therein contained as fully as such Grantor itself could.

 

10.                               Administrative Agent Appointed
Attorney-in-Fact.  Each Grantor hereby irrevocably appoints Administrative Agent
its attorney-in-fact, with full authority in the place and stead of such Grantor
and in the name of such Grantor or otherwise, at such time as an Event of
Default has occurred and is continuing under the Credit Agreement, to take any
action and to execute any instrument which Administrative Agent may reasonably
deem necessary or advisable to accomplish the purposes of this Agreement,
including:

 

(a)                                 to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in connection with the Accounts constituting Collateral or
any other Collateral of such Grantor;

 

(b)                                 to receive and open all mail addressed to
such Grantor and to notify postal authorities to change the address for the
delivery of mail to such Grantor to that of Administrative Agent;

 

(c)                                  to receive, indorse, and collect any Drafts
or other Instruments, Documents, Negotiable Collateral or Chattel Paper;

 

17

--------------------------------------------------------------------------------


 

(d)                                 to file any claims or take any action or
institute any proceedings which Administrative Agent may deem necessary or
desirable for the collection of any of the Collateral of such Grantor or
otherwise to enforce the rights of Administrative Agent with respect to any of
the Collateral;

 

(e)                                  to repair, alter, or supply Goods, if any,
necessary to fulfill in whole or in part the purchase order of any Person
obligated to such Grantor in respect of any Account of such Grantor constituting
Collateral;

 

(f)                                   to use any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, advertising
matter or other industrial or intellectual property rights, in advertising for
sale and selling Inventory and other Collateral and to collect any amounts due
under Accounts constituting Collateral, contracts or Negotiable Collateral of
such Grantor to the extent permitted under applicable licenses agreements or as
permitted by Applicable Law; and

 

(g)                                  to bring suit in its own name to enforce
the Collateral consisting of Trademarks, Patents, Copyrights and Intellectual
Property Licenses related to Trademarks, Patents and Copyrights and, if
Administrative Agent shall commence any such suit, the appropriate Grantor
shall, at the request of Administrative Agent, do any and all lawful acts and
execute any and all proper documents reasonably required by Administrative Agent
in aid of such enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

11.                               Administrative Agent May Perform.  If any of
the Grantors fails to perform any agreement contained herein, Administrative
Agent may itself perform, or cause performance of, such agreement, and the
reasonable expenses of Administrative Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.

 

12.                               Administrative Agent’s Duties.  The powers
conferred on Administrative Agent hereunder are solely to protect Administrative
Agent’s interest in the Collateral, for the benefit of the Lender Group, and
shall not impose any duty upon Administrative Agent to exercise any such
powers.  Except for the safe custody of any Collateral in its actual possession
and the accounting for moneys actually received by it hereunder, Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.  Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its actual possession if such Collateral is accorded treatment substantially
equal to that which Administrative Agent accords its own property.

 

13.                               Collection of Certain Accounts, Certain
General Intangibles and Negotiable Collateral.  At any time upon the occurrence
and during the continuation of an Event of Default, Administrative Agent or
Administrative Agent’s designee may (a) notify Account Debtors of any Grantor to
pay all amounts owing on Accounts constituting Collateral to Administrative
Agent,

 

18

--------------------------------------------------------------------------------


 

for the benefit of the Lender Group, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral (in each case to the extent constituting
Collateral) directly, and any collection costs and expenses shall constitute
part of such Grantor’s Secured Obligations under the Loan Documents.

 

14.                               Disposition of Pledged Interests by
Administrative Agent.  None of the Pledged Interests existing as of the date of
this Agreement are, and none of the Pledged Interests hereafter acquired on the
date of acquisition thereof will be, registered or qualified under the various
federal or state securities laws of the United States and disposition thereof
after an Event of Default may be restricted to one or more private (instead of
public) sales in view of the lack of such registration.  Each Grantor
understands that in connection with such disposition, Administrative Agent may
approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market.  Each
Grantor, therefore, agrees that:  (a) if Administrative Agent shall, pursuant to
the terms of this Agreement, sell or cause the Pledged Interests or any portion
thereof to be sold at a private sale, Administrative Agent shall have the right
to rely upon the advice and opinion of any nationally recognized brokerage or
investment firm (but shall not be obligated to seek such advice and the failure
to do so shall not be considered in determining the commercial reasonableness of
such action) as to the best manner in which to offer the Pledged Interests or
any portion thereof for sale and as to the best price reasonably obtainable at
the private sale thereof; and (b) such reliance shall be conclusive evidence
that Administrative Agent has handled the disposition in a commercially
reasonable manner.

 

15.                               Voting Rights.

 

(a)                                 Upon the occurrence and during the
continuation of an Event of Default, (i) Administrative Agent may, at its
option, and with prior notice to any Grantor, and in addition to all rights and
remedies available to Administrative Agent under any other agreement, at law, in
equity, or otherwise, exercise all voting rights, and all other ownership or
consensual rights in respect of the Pledged Interests owned by such Grantor, but
under no circumstances is Administrative Agent obligated by the terms of this
Agreement to exercise such rights, and (ii) if Administrative Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Administrative Agent, such Grantor’s true and lawful attorney-in-fact
and grants to Administrative Agent an IRREVOCABLE PROXY to vote such Pledged
Interests in any manner Administrative Agent deems advisable for or against all
matters submitted or which may be submitted to a vote of shareholders, partners
or members, as the case may be.  The power-of-attorney granted hereby is coupled
with an interest and shall be irrevocable.

 

(b)                                 For so long as any Grantor shall have the
right to vote the Pledged Interests owned by it, such Grantor covenants and
agrees that it will not, without the prior written consent of Administrative
Agent, vote or take any consensual action with respect to such Pledged Interests
which would materially adversely affect the rights of Administrative Agent and
the other members of the Lender Group with respect to the Borrower Parties taken
as a whole.

 

19

--------------------------------------------------------------------------------


 

16.                               Remedies.  Upon the occurrence and during the
continuance of an Event of Default:

 

(a)                                 Administrative Agent may exercise in respect
of the Collateral, in addition to other rights and remedies provided for herein,
in the other Loan Documents, or otherwise available to it, all the rights and
remedies of a secured party on default under the UCC or any other Applicable
Law.  Without limiting the generality of the foregoing, each Grantor expressly
agrees that, in any such event, Administrative Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any of Grantors or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the UCC or any other Applicable Law), may take immediate possession
of all or any portion of the Collateral and (i) require Grantors to, and each
Grantor hereby agrees that it will at its own expense and upon request of
Administrative Agent forthwith, assemble all or part of the Collateral as
directed by Administrative Agent and make it available to Administrative Agent
at one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of
Administrative Agent’s offices or elsewhere, for cash, on credit, and upon such
other terms as Administrative Agent may deem commercially reasonable.  Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least 10 days notice to any of Grantors of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the UCC.  Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. 
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

(b)                                 Administrative Agent is hereby granted a
license or other right to use, without liability for royalties or any other
charge, each Grantor’s labels, Patents, Copyrights, rights of use of any name,
trade secrets, trade names, Trademarks, service marks and advertising matter,
URLs, domain names, industrial designs, other industrial or Intellectual
Property or any property of a similar nature, whether owned by any of Grantors
or with respect to which any of Grantors have rights under license, sublicense,
or other agreements, as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of
Administrative Agent in each case, to the extent permitted under applicable
licenses and franchise agreements or as permitted by Applicable Law.

 

(c)                                  Any cash held by Administrative Agent as
Collateral and all cash proceeds received by Administrative Agent in respect of
any sale of, collection from or other realization upon all or any part of the
Collateral shall be applied against the Secured Obligations in the order set
forth in the Credit Agreement.  In the event the proceeds of Collateral are
insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.

 

20

--------------------------------------------------------------------------------


 

(d)                                 Each Grantor hereby acknowledges that the
Secured Obligations arose out of a commercial transaction, and agrees that if an
Event of Default shall occur and be continuing, Administrative Agent shall, to
the extent permitted by Applicable Law, have the right to an immediate writ of
possession without notice of a hearing.  Administrative Agent shall have the
right to the appointment of a receiver for the properties and assets of each
Grantor, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantors may have thereto or the right to
have a bond or other security posted by Administrative Agent.

 

17.                               Remedies Cumulative.  Each right, power, and
remedy of Administrative Agent as provided for in this Agreement or in the other
Loan Documents or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or in the other
Loan Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Administrative
Agent, of any one or more of such rights, powers, or remedies shall not preclude
the simultaneous or later exercise by Administrative Agent of any or all such
other rights, powers, or remedies.

 

18.                               Marshaling.  Administrative Agent shall not be
required to marshal any present or future collateral security (including but not
limited to the Collateral) for, or other assurances of payment of, the Secured
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights and
remedies hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising.  To the extent that it lawfully may,
each Grantor hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
Administrative Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

19.                               Release of Note Priority Collateral and
Excluded Property.  Upon the Discharge of Note Obligations and so long as no
Event of Default shall have occurred and be continuing, (a) all Liens and
security interests granted to Administrative Agent in the Note Priority
Collateral and the Excluded Property (in each case, other than the Eligible
Trademarks) pursuant to this Agreement and/or any other Loan Document shall
terminate and be deemed released automatically and without further action by
Administrative Agent or any other Person, and (b) thereafter the Excluded
Property and all other assets of Grantors (other than Eligible Trademarks) that
otherwise would constitute Note Priority Collateral but for the Discharge of
Note Obligations shall be excluded from the Collateral under Section 2 of this
Agreement.  Upon the Discharge of Note Obligations, Administrative Agent will,
at Grantors’ sole expense, deliver to the Grantors, without any representations,
warranties or recourse of any kind whatsoever, all assets of the Grantors that
constitute Excluded Property and all other assets that would constitute Note
Priority Collateral, in each case, other than Eligible Trademarks but for the
Discharge of Note Obligations held by Administrative under the Loan Documents,
and will execute and

 

21

--------------------------------------------------------------------------------


 

deliver to Grantors such documents as Grantors shall reasonably request to
evidence such termination and release.

 

20.                               Merger, Amendments; Etc.  THIS WRITTEN
AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.  No waiver of any provision of this
Agreement, and no consent to any departure by any of Grantors herefrom, shall in
any event be effective unless the same shall be in writing and signed by
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.  No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Administrative Agent and each of Grantors to
which such amendment applies.

 

21.                               Addresses for Notices.  All notices and other
communications provided for hereunder shall be given in the form and manner and
delivered to Administrative Agent at its address specified in the Credit
Agreement, and to any of the Grantors at their respective addresses specified in
the Credit Agreement or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties.

 

22.                               Continuing Security Interest: Assignments
under Credit Agreement.  This Agreement shall create a continuing security
interest in the Collateral and shall (a) remain in full force and effect until
the Obligations have been repaid in full in cash, or otherwise satisfied to the
satisfaction of the Lender Group, in accordance with the provisions of the
Credit Agreement and the Revolving Loan Commitment has expired or has been
terminated, (b) be binding upon each of the Grantors, and their respective
successors and assigns, and (c) inure to the benefit of, and be enforceable by,
Administrative Agent, and its successors, transferees and assigns.  Without
limiting the generality of the foregoing clause (c), any Lender may, in
accordance with the provisions of the Credit Agreement, assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise.  Upon repayment in full in cash, or other satisfaction to the
satisfaction of the Lender Group, of the Obligations in accordance with the
provisions of the Credit Agreement and the expiration or termination of the
Revolving Loan Commitment, the Security Interest granted hereby shall terminate
and all rights to the Collateral shall revert to Grantors or any other Person
entitled thereto.  At such time, Administrative Agent will authorize the filing
of appropriate termination statements to terminate such Security Interests.  No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Administrative Agent nor any
additional Advances or other loans made by any Lender to Borrowers, nor the
taking of further security, nor the retaking or re-delivery of the Collateral to
Grantors, or any of them, by Administrative Agent, nor any other act of any
member of the Lender Group shall release any of Grantors from any obligation,
except a release or discharge executed in writing by Administrative Agent in
accordance with the provisions of the Credit Agreement and except for the
automatic termination and release of Liens on the Note Priority

 

22

--------------------------------------------------------------------------------


 

Collateral as provided in Section 19.  Administrative Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by
Administrative Agent and then only to the extent therein set forth.  A waiver by
Administrative Agent of any right or remedy on any occasion shall not be
construed as a bar to the exercise of any such right or remedy which
Administrative Agent would otherwise have had on any other occasion.

 

23.          GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

(b)           FOR PURPOSES OF ANY LEGAL ACTION OR PROCEEDING BROUGHT BY ANY
MEMBER OF THE LENDER GROUP WITH RESPECT TO THIS AGREEMENT, EACH GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE
STATE OF NEW YORK, ADMINISTRATIVE BORROWER, OR SUCH OTHER PERSON AS SUCH GRANTOR
SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO ADMINISTRATIVE AGENT (THE
“DESIGNEE”).  THE CONSENT TO JURISDICTION HEREIN SHALL NOT BE EXCLUSIVE.  THE
LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR
PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH GRANTOR AS THE AUTHORIZED AGENT
TO RECEIVE FOR AND ON BEHALF OF SUCH GRANTOR SERVICE OF WRITS, OR SUMMONS OR
OTHER LEGAL PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED
EFFECTIVE PERSONAL SERVICE ON SUCH GRANTOR SERVED WHEN DELIVERED TO THE
DESIGNEE, WHETHER OR NOT SUCH DESIGNEE GIVES NOTICE TO SUCH GRANTOR; AND
DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN
PERSONALLY DELIVERED.  IF THE DESIGNEE IS THE ADMINISTRATIVE BORROWER OR AN
AFFILIATE OF ADMINISTRATIVE BORROWER, SERVICE SHALL BE MADE ON DESIGNEE BY
DELIVERY TO THE DESIGNEE’S AGENT REGISTERED WITH THE NEW YORK SECRETARY OF STATE
FOR SERVICE OF PROCESS. IN THE EVENT THAT, FOR ANY REASON, SUCH DESIGNEE SHALL
NO LONGER SERVE AS DESIGNEE FOR A GRANTOR TO RECEIVE SERVICE OF PROCESS IN THE
STATE OF NEW YORK, SUCH GRANTOR SHALL SERVE AND ADVISE ADMINISTRATIVE AGENT
THEREOF SO THAT AT ALL TIMES EACH GRANTOR WILL MAINTAIN AN AGENT TO RECEIVE
SERVICE OF PROCESS IN THE STATE OF NEW YORK ON BEHALF OF SUCH GRANTOR WITH
RESPECT TO THIS AGREEMENT.  IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL
PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE
IN SUCH MANNER AS PERMITTED BY LAW.

 

(c)           EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE
NOW OR HEREAFTER FOR THE LAYING OF VENUE

 

23

--------------------------------------------------------------------------------


 

OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY,
NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(d)           EACH GRANTOR AND EACH MEMBER OF THE LENDER GROUP TO THE EXTENT
PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL
BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE
IN WHICH ANY GRANTOR, ANY MEMBER OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS AGREEMENT.

 

24.          New Subsidiaries.  Pursuant to Section 6.20 of the Credit
Agreement, any new direct or indirect Domestic Subsidiary (whether by
acquisition or creation) of a Grantor (other than an Excluded Subsidiary) is
required to enter into this Agreement by executing and delivering in favor of
Administrative Agent a supplement to this Agreement in the form of Annex 1
attached hereto.  Upon the execution and delivery of Annex 1 by such new
Domestic Subsidiary, such Domestic Subsidiary shall become a Grantor hereunder
with the same force and effect as if originally named as a Grantor herein.  The
execution and delivery of any instrument adding an additional Grantor as a party
to this Agreement shall not require the consent of any Grantor hereunder.  The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor hereunder.

 

25.          Administrative Agent.  Each reference herein to any right granted
to, benefit conferred upon or power exercisable by the “Administrative Agent”
shall be a reference to Administrative Agent, for the benefit of the Lender
Group.

 

26.          Miscellaneous.

 

(a)           This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

(b)           Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

24

--------------------------------------------------------------------------------


 

(c)           Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.

 

(d)           The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(e)           Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and 
“including” are not limiting.  The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be.  Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified.  Any
reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than unasserted contingent indemnification Obligations.  Any reference herein to
any Person shall be construed to include such Person’s successors and assigns. 
Any requirement of a writing contained herein or in any other Loan Document
shall be satisfied by the transmission of a Record and any Record so transmitted
shall constitute a representation and warranty as to the accuracy and
completeness of the information contained therein.

 

(f)            Intercreditor Agreement. By accepting the benefits of this
Agreement and the other Loan Documents, Administrative Agent, on behalf of
itself and the Lenders, agrees that it is bound by the terms of the
Intercreditor Agreement at all times prior to the Discharge of Note
Obligations.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTORS:

OXFORD INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

 

BEN SHERMAN CLOTHING LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

OXFORD GARMENT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

SUGARTOWN WORLDWIDE LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

SUNTRUST BANK, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------